DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/812,460 filed on 03/09/2020 is presented for examination. Claims 1-4 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa et al (US 6,229,287) in view of Patel et al. (US 2010/0119881). 
With respect to claim 1, Ohkawa et al. (hereinafter, Ohkawa) discloses a storage battery apparatus (see Figures 1-3), comprising: a positive electrode terminal and a negative electrode terminal adapted for external connection (positive and negative terminal of BC1 through BC4 of figure 2; Para. # 0099); a plurality of battery modules each comprising an assembled battery and a cell monitoring unit (the IC control circuit is a monitoring unit; Fig. 1, 123), the assembled battery comprising a plurality of battery cells (Fig. 2, C1-C4), the cell monitoring unit configured to detect a voltage of the battery cells (IC 123 controls the voltage detection through 122-voltae detection ckt) and a temperature of the assembled battery (Para. # 0084); a main circuit for electrical connection between a high potential side terminal of the battery modules (Fig. 2, higher side at V1) and the positive electrode terminal, and between a low potential side terminal of the battery modules and the negative electrode terminal (Fig. 2, Lower side terminal at GND); a battery management unit configured to receive information

    PNG
    media_image1.png
    784
    916
    media_image1.png
    Greyscale
 Fig. 2
about the voltage of the battery cells and the temperature of the assembled battery from the respective cell monitoring unit (the Integrated circuit 123 control voltage detection through 122); a supply circuit configured to convert DC power from the main circuit into predetermined DC power and supply the converted power to the battery management unit (Para. # 0100: power supply 121 that includes a DC/DC converter); a circuit breaker for interrupting the main circuit in response to an overcurrent flowing in the main circuit (Para. # 0157:SD switch 6 is an interrupt path  with a fuse); and a charge current cutoff circuit configured to block a current flowing through the main circuit in a direction of charging the battery modules, in response to a stop of a control signal from the battery management unit (0084, 0153 and  0181). 
OHKAWA, however, does not expressly disclose a storage battery apparatus with a circuit breaker that cuts off the circuit to interrupt overcurrent flowing.
Patel discloses, on the other hand, a storage battery apparatus with a circuit breaker that cuts off the circuit to interrupt overcurrent flowing (see Para. # 0026). 
OHKAWA and Patel are analogous art because they are from the same field of endeavor namely battery storage apparatus and current interrupt device for battery. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added and modified the interrupting circuit of Ohkawa with electronic current interrupting device in view of the teachings of Patel for an efficient use of the recharging system control when an excess current rush into the battery before a damage is done. It also controls the excess heating from reaching the battery due to overcharge current.
With respect to claim 2, the combined references of Ohkawa and Patel disclose the storage battery apparatus as described above, further Patel discloses comprising a tripping circuit for the circuit breaker, the tripping circuit comprising a path for supplying a tripping current from the main circuit to the circuit breaker, and a first electromagnetic contactor configured to close a contact point on the path in response to a stop of a control signal from the battery management unit (Para. # 0003 and 0027). 
With respect to claims 3 and 4, the combined references of Ohkawa and Patel disclose the storage battery apparatus as described above, wherein Patel discloses the charge current cutoff circuit comprises a diode on the main circuit and a second electromagnetic contactor connected in parallel with the diode, the diode having a forward direction conforming to a direction of a current flowing from the high potential side terminal of the battery modules to the positive electrode terminal, the second electromagnetic contactor configured to open a contact point in response to the stop of the control signal from the battery management unit (Para. # 0025: the overcurrent protection fusing elements compose of multiple diodes). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859